Title: From Benjamin Franklin to Samuel Preston Moore, 24 July 1761
From: Franklin, Benjamin
To: Moore, Samuel Preston


          
            Dear Sir,
            London, July 24. 1761
          
          I have the Pleasure of sending you enclos’d the Royal Approbation of your Act. What the Expence of the Solicitation will be, I cannot yet tell you, not having yet receiv’d the Bills. But I shall discharge it, and acquaint you per next Opportunity. With great Esteem, I am, Dear Sir, Your most obedient humble Servant
          
            B Franklin
            S.P. Moore Esqr
          
        